ON this 19th day of May, 1980, the petition of the respondent, John Richard Cochran, for reinstatement to the practice of law in the State of Kansas comes before the Court for consideration. The Court, being fully advised, finds:
1. That John Richard Cochran was duly admitted to the practice of law in the State of Kansas on or about February 28, 1957.
2. On the 26th day of September, 1973, respondent voluntarily surrendered his certificate to practice law and upon the 3rd day of October, 1973, this court entered its order directing the Clerk to strike the name of John Richard Cochran from the rolls of attorneys admitted to practice law in Kansas.
3. On the 25th day of June, 1979, respondent filed his petition with this Court seeking reinstatement of his privileges to practice law in Kansas.
4. The petition of the respondent was referred to the disciplinary administrator and the Board for Discipline of Attorneys for investigation and recommendations.
*25. A hearing panel of the Board of Discipline filed its report and recommendations with this Court on November 27, 1979, recommending reinstatement of John Richard Cochran to the practice of law upon the completion of a bar review course given by Kansas University Law School or Washburn University Law School.
6. On February 26, 1980, respondent filed proof of completion of a bar review course conducted at the University of Kansas January 25, 1980 through February 14, 1980.
7. After due consideration, a majority of the court approves and accepts the report of the Board of Admissions and directs the reinstatement of John Richard Cochran to the active practice of law in the State of Kansas.
IT IS BY THE COURT ORDERED that John Richard Cochran, upon the filing of his oath with the Clerk of the Appellate Courts and the payment of the registration fee required by Rule 208, be and he is hereby restored to the active practice of law in the State of Kansas.
IT IS FURTHER BY THE COURT ORDERED that the Clerk of the Appellate Courts shall restore the name of John Richard Cochran to the rolls of attorneys admitted to practice law in the State of Kansas and that the Clerk shall issue John Richard Cochran a new certificate to practice law.
IT IS FURTHER BY THE COURT ORDERED that the costs of this proceeding be assessed to the respondent, John Richard Cochran.